DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runonen (US 6,557,692 B2).
Runonen teaches:
1.   A sampling apparatus comprising (Refer to figs. 1, 2, reproduced below):
a pressing-up unit (5, 6) configured to press up a sheet piece (2) that is being conveyed by a conveying unit, from below a conveyance course of the sheet piece (2) to above the conveyance course; and
a holding unit configured to hold the sheet piece (2) pressed up by the pressing-up unit (5, 6).

    PNG
    media_image1.png
    4
    8
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    567
    433
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    564
    635
    media_image3.png
    Greyscale



8.    A sheet member manufacturing apparatus comprising the sampling apparatus according to claim 1 (Col. 1, lines 3-9: “The present invention relates to an apparatus called a board turner, typically used in the manufacture of different composite boards such as plywood or particle boards. These manufacturing processes give rise to a need for turning a board around so that the upper side becomes the lower side of the board. This requirement appears, e.g., in the grading inspection of the boards.”  Evidently, the sampling apparatus is part of a sheet member manufacturing apparatus, and vice versa).

9.    A gypsum building material manufacturing apparatus comprising the sampling apparatus according to claim 1 (Col. 1, lines 3-9.  Note that the terms “particle boards” disclosed by Runonen includes gypsum building material as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Runonen.
2.    Runonen teaches the sampling apparatus according to claim 1, but is silent about:  the apparatus further comprising a cutting unit configured to cut the sheet piece from a sheet product; and an upstream-side conveying unit configured to convey the sheet product and send the sheet product to the cutting unit, wherein the conveying unit is on a downstream side of the cutting unit along a conveyance direction of the sheet piece.

Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to provide Runonen apparatus with a cutting unit configured to cut the sheet piece from a sheet product; and an upstream-side conveying unit configured to convey the sheet product and send the sheet product to the cutting unit, wherein the conveying unit is on a downstream side of the cutting unit along a conveyance direction of the sheet piece, in order to manufacture the sheet piece.

4.    Runonen teaches the sampling apparatus according to claim 2, but is silent about:  the apparatus further comprising a speed adjusting unit configured to adjust a speed at which the conveying unit is conveying the sheet piece at a zone that includes at least a part of a segment of the conveying unit on an upstream side of the pressing-up unit along the conveyance direction of the sheet piece.
However, Runonen also teaches a sheet member manufacturing apparatus comprising the sampling apparatus (See discussion above regarding claim 8).  And, it appears that such a sheet member manufacturing apparatus must have a speed adjusting unit configured to adjust a speed at which the conveying unit is conveying the sheet piece at any zone, including but not limited to, e.g., a zone that includes at least a part of a segment of the conveying unit on an upstream side of the pressing-up unit along the conveyance direction of the sheet piece, so as to facilitate a manufacturing process and/or to ensure safety for example.


6.    Runonen teaches the sampling apparatus according to claim 5, wherein the pressing-up (5, 6) unit includes a plurality of rod members (5, 6), and for a case where the rod members (5, 6) are below the conveyance course, the rod members (5, 6) extend parallel to rollers of the roller conveyer and extend between the rollers (as seen or evident from at least figs. 1, 2).
Runonen is silent about:  a rod member moving unit configured to move the rod members (5, 6), wherein the rod member moving unit is configured to move the rod members (5, 6) between below the conveyance course and above the conveyance course.
However, it has been held that making automatic of a known structure is an obvious variation, thus uninventive and unpatentable.  In re Venner, 262 F.2d 91, 95, 120 USPQ 192, 194 (CCPA 1958).  As for the present case, it appears that the rod members (5, 6) of Runonen apparatus may be moved manually by using manual labor, or automatically by using a rod member moving unit for saving manual labor for example, wherein the rod member moving unit is configured to move the rod members (5, 6) between below the conveyance course and above the conveyance course.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Runonen apparatus with a rod member moving unit configured to move the rod members (5, 6), wherein the rod member moving unit is configured to move the rod members (5, 6) between below the conveyance course and above the conveyance course, in order to saver manual labor for example.



10.    Runonen teaches the sampling apparatus according to claim 3, but is silent about:  the apparatus further comprising a speed adjusting unit configured to adjust a speed at which the conveying unit is conveying the sheet piece at a zone that includes at least a part of a segment of the conveying unit on an upstream side of the pressing-up unit along the conveyance direction of the sheet piece.
However, similar to the discussion above in claim 4, Runonen also teaches a sheet member manufacturing apparatus comprising the sampling apparatus (See discussion above regarding claim 8).  And, it appears that such a sheet member manufacturing apparatus must have a speed adjusting unit configured to adjust a speed at which the conveying unit is conveying the sheet piece at any zone, including but not limited to, e.g., a zone that includes at least a part of a segment of the conveying unit on an upstream side of the pressing-up unit along the conveyance direction of the sheet piece, so as to facilitate a manufacturing process and/or to ensure safety for example.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to provide Runonen apparatus with a speed adjusting unit configured to adjust a speed at which the conveying unit is conveying the sheet piece at a zone that includes at least a part of a segment of the conveying unit on an upstream side of the pressing-up unit along the conveyance direction of the sheet piece, so as to facilitate a manufacturing process and/or to ensure safety for example.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
“a separating unit configured to increase a distance between the sheet product and the sheet piece cut from the sheet product or a distance between sheet pieces cut from the sheet product.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 23, 2021